Citation Nr: 9925456	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
December 1957 rating decision, which denied service 
connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which found that the December 1957 rating 
decision was not clearly and unmistakably erroneous in 
denying service connection for bilateral pes planus. 


FINDING OF FACT

The December 1957 rating decision, in concluding that the 
veteran had 3rd degree pes planus at service entrance, thus 
failing to accept the increase in disability from 2nd to 3rd 
degree pes planus during service, and in relying on a medical 
board report for the proposition that the veteran's bilateral 
pes planus was not aggravated by service, committed errors 
which, had they not been made, would have manifestly changed 
the outcome entered at the time of that decision.


CONCLUSION OF LAW

The December 1957 rating decision, in concluding that the 
veteran had 3rd degree pes planus at service entrance, thus 
failing to accept the increase in disability from 2nd to 3rd 
degree pes planus during service, and in relying on a medical 
board report for the proposition that the veteran's bilateral 
pes planus was not aggravated by service, was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") has propounded a three-
pronged test to determine whether CUE is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet.App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet.App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet.App. 310, 313 (1992) (en banc) (Emphasis in 
the original).

The evidence of record at the time of the rating decision in 
December 1957 included service medical records, which reflect 
that at the service entrance examination in December 1942, a 
2nd degree bilateral pes planus was noted, and at service 
separation examination in October 1943, a 3rd degree 
bilateral pes planus was diagnosed.  A RO rating decision in 
December 1957 denied service connection for bilateral pes 
planus, writing: "Pes planus, third degree, bilateral, 
symptomatic was noted upon induction into service."  The 
December 1942 service entrance examination clearly noted that 
the veteran had 2 degree bilateral pes planus, and the 
evidence of record clearly shows a progression from 2nd 
degree to 3rd degree bilateral pes planus during service.  
Thus, the RO, in the December 1957 rating decision, did not 
apply the correct facts, as they were known at the time from 
a correct reading of the evidence of record, showing increase 
in disability during service. 

Likewise, the December 1957 rating decision included the 
reasoning:  "It is the opinion of the [medical] Board that 
this pre-existing condition was not aggravated by veteran's 
period of active military service."  What the medical board 
in service actually concluded was that the veteran's 
bilateral pes planus was considered symptomatic, permanent, 
of undetermined cause, and that the condition existed prior 
to induction into service.  However, the medical board did 
not offer an opinion as to whether any increase in the 
veteran's bilateral pes planus (which clearly progressed from 
2nd degree to 3rd degree bilateral pes planus during service) 
was "aggravated" by service.  When the medical board 
concluded that the veteran's bilateral pes planus existed 
prior to induction into service, they simply did not address 
the question of increase in disability during service; the 
medical board did not enter an opinion regarding whether the 
increase was due to aggravation or due to natural progression 
of the preexisting disorder.  The rating decision, therefore, 
erroneously interpreted the medical board's findings.  

With regard to these two errors, there is no contrary 
evidence of record which could cause reasonable minds to 
differ.  The Board finds that the evidence of record clearly 
and unmistakably showed increase in preexisting pes planus 
disability from 2nd to 3rd degree during service.  The RO, in 
a December 1957 rating decision, was clearly in error in 
finding that the veteran's preexisting pes planus was 3rd 
degree at service entrance, which led to the subsequent 
erroneous conclusion that no increase in disability occurred 
during service.  The RO, in the December 1957 rating 
decision, further erroneously interpreted the medical board's 
findings to the effect that no "aggravation" of preexisting 
bilateral pes planus occurred during service.  The Board 
finds that the December 1957 rating decision's errors, had 
they not been made, would have manifestly changed the outcome 
entered at the time of that decision.  38 C.F.R. § 3.105(a).


ORDER

The December 1957 rating decision was clearly and 
unmistakably erroneous: in concluding that the veteran had 
3rd degree pes planus at service entrance, thus failing to 
accept the increase in disability from 2nd to 3rd degree pes 
planus during service; in relying on a medical board report 
for the proposition that the veteran's bilateral pes planus 
was not aggravated by service; and in failing to grant 
service connection for bilateral pes planus.  The appeal is 
granted subject to the provisions governing the payment of 
monetary benefits.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

